Exhibit 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 11,
2018, is by and among Helios and Matheson Analytics Inc., a Delaware corporation
with offices located at Empire State Building, 350 5th Avenue, New York, New
York 10118 (the “Company”), and each of the investors listed on the Schedule of
Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company has authorized (i) a new series of senior subordinated
convertible notes of the Company, in the aggregate original principal amount of
$25 million, substantially in the form attached hereto as Exhibit A-1 (the
“Series A-1 Notes”), which Series A-1 Notes shall be convertible into shares of
Common Stock (as defined below) (the shares of Common Stock issuable pursuant to
the terms of the Series A-1 Notes, including, without limitation, upon
conversion or otherwise, collectively, the “Series A-1 Conversion Shares”), in
accordance with the terms of the Notes and (ii) a new series of senior secured
convertible notes of the Company, in the aggregate original principal amount of
$35 million, substantially in the form attached hereto as Exhibit A-2 (the
“Series B-1 Notes”, and together with the Series A-1 Notes, the “Notes”), which
Series B-1 Notes shall be convertible into shares of Common Stock (as defined
below) (the shares of Common Stock issuable pursuant to the terms of the Series
B-1 Notes, including, without limitation, upon conversion or otherwise,
collectively, the “Series B-1 Conversion Shares”, and together with the Series
A-1 Conversion Shares, the “Conversion Shares”), in accordance with the terms of
the Series B-1 Notes.

 

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) a Series A-1 Note in the aggregate
original principal amount set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers (the “Series A-1 Note”) and (ii) a Series B-1 Note in the
aggregate original principal amount set forth opposite such Buyer’s name in
column (4) on the Schedule of Buyers.

 

D. The Notes and the Conversion Shares are collectively referred to herein as
the “Securities.”

 

E. Concurrently herewith the Company and each Buyer, separately, have entered
into a Note Securities Purchase Agreement in the form attached hereto as Exhibit
B (each as amended, modified, supplemented, extended, renewed, restated or
replaced from time to time, collectively, the “Note Purchase Agreements”)
pursuant to which the Company shall acquire a secured promissory note issued by
the applicable Buyer (each, an “Investor Note”, and collectively, the “Investor
Notes”) as payment of the Series B-1 Purchase Price (as defined below)
hereunder.

 



 

 

 

F. On August 15, 2017, the Company and a Buyer hereunder (the “August Buyer”)
entered into a securities purchase agreement (the “August Securities Purchase
Agreement”), pursuant to which such August Buyer purchased (i) certain August
Notes (as defined in the Notes) and (ii) August Warrants (as defined in the
Notes). On November 6, 2017, the Company and a Buyer hereunder (the “November
Buyer”) entered into a securities purchase agreement, as amended (the “November
Securities Purchase Agreement”), pursuant to which such November Buyer purchased
certain November Notes (as defined in the Notes). On November 21, 2017, the
Company and the August Buyer entered into a Fourth Amendment and Exchange
Agreement (the “Fourth Exchange Agreement”) pursuant to which the August
Warrants were exchanged for the Exchange Warrants as defined in the Fourth
Exchange Agreement.

 

G. The Series A-1 Notes and such portion of each Series B-1 Notes consisting of
Unrestricted Principal (as defined in the Series B-1 Notes) will be subordinate
solely with respect to cash payments (other than Permitted Payments (as defined
in the Notes)) to the August Notes and the November Notes and senior to all
outstanding and future indebtedness of the Company, and its Subsidiaries (as
defined below) (other than Permitted Indebtedness (as defined in the Notes)
secured by Permitted Liens (as defined in the Notes)), except that such portion
of each Series B-1 Note consisting of Restricted Principal (as defined in the
Series B-1 Notes) will be secured by the Investor Note related thereto
(collectively, the “Ranking”) and the obligations of the Company under the Notes
and the other Transaction Documents (as defined below) will be guaranteed by
MoviePass Inc., a Delaware corporation (“MoviePass”) pursuant to a guaranty in
the form attached hereto as Exhibit C (each, a “Guaranty”, and together with the
other security documents and agreements entered into in connection with this
Agreement and each of such other documents and agreements, as each may be
amended or modified from time to time, collectively, the “Security Documents”).

 

H. Concurrently herewith, the Company and each Buyer, separately, are entering
into that certain Master Netting Agreement, in substantially the form attached
hereto as Exhibit D (the “Master Netting Agreement”), to provide further
clarification of their rights (but not, in the case of each such Buyer only, its
obligation) to Net (as defined below) certain Obligations (as defined in the
Master Netting Agreement) arising under and across this Agreement, the Investor
Note, the Series B-1 Notes and the Note Purchase Agreement (collectively, the
“Underlying Agreements”) and to treat the Master Netting Agreement, this
Agreement and the other Underlying Agreements as a single agreement for the
purposes set forth herein and to treat this Agreement and the Note Purchase
Agreement each as a “securities contract” (11 U.S.C. § 741) or other similar
agreements.

 

I. The Company has engaged Canaccord Genuity Inc. as the placement agent (the
“Placement Agent”) for the offering of the Securities on a “best efforts” basis.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1. PURCHASE AND SALE OF NOTES.

 

(a) Purchase of Notes. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to each
Buyer, and each Buyer severally, but not jointly, agrees to purchase from the
Company on the Closing Date (as defined below) (i) a Series A-1 Note in the
original principal amount as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers and (ii) a Series B-1 Note in the original
principal amount as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers.

 



 2 

 

 

(b) Closing. The closing (the “Closing”) of the purchase of the Notes by the
Buyers shall occur at the offices of Kelley Drye & Warren LLP, 101 Park Avenue,
New York, NY 10178. The date and time of the Closing (the “Closing Date”) shall
be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 6 and 7 below are satisfied or
waived (or such other date as is mutually agreed to by the Company and each
Buyer). As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required by law to remain closed.

 

(c) Purchase Price. The aggregate purchase price for the Notes to be purchased
by each Buyer (the “Purchase Price”) shall be (i) the aggregate amount as set
forth opposite such Buyer’s name in column (5) on the Schedule of Buyers,
consisting of (A) a payment in cash of such aggregate amount as set forth
opposite such Buyer’s name in column (6) on the Schedule of Buyers (the “Series
A-1 Cash Purchase Price”) (less, in the case of any Buyer, the amounts withheld
pursuant to Section 4(g)) to the Company for the Series A-1 Notes to be issued
and sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Flow of Funds Letter (as defined below) and (B) the
aggregate amount as set forth opposite such Buyer’s name in column (7) on the
Schedule of Buyers (the “Series B-1 Purchase Price”) to be satisfied, in full,
by the issuance by such Buyer of an Investor Note in the aggregate original
principal amount equal to the Series B-1 Purchase Price. In addition, at the
Closing, an authorized person of such Buyer shall certify in a written
certificate in the form attached hereto as Exhibit E (the “Investor Collateral
Certificate”) that as of the Closing Date the bank account described on Schedule
I to such Investor Note, which secures such Investor Note in accordance
therewith, contains at least the Series B-1 Purchase Price of Eligible Assets
(as defined in the Investor Note) as of the Closing Date.

 

(d) Form of Payment. On the Closing Date, (i) each Buyer shall (A) pay its
respective Series A-1 Cash Purchase Price (less, in the case of any Buyer, the
amounts withheld pursuant to Section 4(g)) to the Company for the Series A-1
Notes to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Flow of Funds Letter (as
defined below) and (B) issue the Investor Note of such Buyer to the Company, in
such original principal amount as is set forth across from such Buyer’s name in
column (7) of the Schedule of Buyers, which the Company hereby irrevocably
directs such Buyer to hold as Collateral (as defined in the Series B-1 Note of
such Buyer) for the obligations of the Company under the Series B-1 Notes, and
(ii) the Company shall deliver to each Buyer (A) a Series A-1 Note in the
aggregate original principal amount as is set forth opposite such Buyer’s name
in column (3) of the Schedule of Buyers and (B) a Series B-1 Note in the
aggregate original principal amount as is set forth opposite such Buyer’s name
in column (4) of the Schedule of Buyers, in each case, duly executed on behalf
of the Company and registered in the name of such Buyer or its designee.

 



 3 

 

 

(e) Securities Contract; Netting Safe Harbor. The Company hereby acknowledges
and agrees that the rights and obligations of each Buyer under the Note Purchase
Agreement of such Buyer, under the Investor Note of such Buyer, under the Series
B-1 Note to be issued hereunder to such Buyer and the rights and obligations of
the Company hereunder, under each such Investor Note, under each such Series B-1
Note and under each such Note Purchase Agreement, respectively, arise in a
single integrated transaction and constitute related and interdependent
obligations within such transaction. The Company and each Buyer, severally,
hereby acknowledge and agree that this Agreement and the Note Purchase Agreement
each are a “securities contract” as defined in 11 U.S.C. § 741 and that each
such Buyer shall have all rights in respect of the Master Netting Agreement,
this Agreement and the other Underlying Agreements as are set forth in 11 U.S.C.
§ 555 and 11 U.S.C. § 362(b)(6), including, without limitation, all rights of
credit, deduction, setoff, offset, recoupment, and netting (collectively,
“Netting”) as are available under the Master Netting Agreement, this Agreement
and the other Underlying Agreements, and all Netting provisions of the Master
Netting Agreement, each Series B-1 Note and each Investor Note, including
without limitation the provisions set forth in Section 7 of each Investor Note,
are hereby incorporated in this Agreement and made a part hereof as if such
provisions were set forth herein.

 

(f) Consents and Waivers.

 

(i) The August Buyer signatory hereto, in its capacity as a holder of August
Notes and Exchange Warrants, hereby consents to the transactions contemplated
hereby (x) agrees the Notes shall constitute Permitted Indebtedness (as defined
in the August Notes) and Permitted Liens (as defined in the August Notes)
thereunder, which shall reflect the Ranking, and (y) waives (1) any violation of
Sections 4(k) and 4(n) of the August Securities Purchase Agreement (and any
similar sections in any prior securities purchase agreements between the August
Buyer and the Company) with respect hereto; (2) any right that the August Buyer
may have to adjust the Exercise Price and the number of Warrant Shares (each as
defined in the Exchange Warrants) pursuant to Section 2 of the Exchange Warrants
as a result of the issuance of the Notes or any of the Conversion Shares, which
waiver shall be binding on all existing and future holders of the Exchange
Warrants in accordance with Section 9 of the Exchange Warrants (the “Exchange
Warrants Anti-Dilution Waiver”); (3) any prohibition that may exist under any
provision of the Transaction Documents (as defined in the August Securities
Purchase Agreement) with respect to the issuance of the Notes and any of the
Conversion Shares and with respect to any cash payments that the Company may
make pursuant to the Notes (the “August Negative Covenants Waiver”); and (4) the
August Buyer’s right to substitute the Variable Price (as defined in the August
Notes) of the Notes for the Conversion Price (as defined in the August Notes)
and to waive the Holder’s right to substitute the Variable Price (as defined in
the Exchange Warrant) of the Exchange Warrant for the Conversion Price
(collectively, the “August Variable Price Securities Waiver”).

 

(ii) Each November Buyer signatory hereto, in its capacity as the Required
Holders of the November Notes, hereby consents to the transactions contemplated
hereby (x) agrees the Notes shall constitute Permitted Indebtedness (as defined
in the November Notes) and Permitted Liens (as defined in the November Notes)
thereunder, which shall reflect the Ranking, and (y) waives (1) any right that
the holders of the November Notes may have to adjust the Conversion Price (as
defined in the November Notes) pursuant to Section 7 of the November Notes as a
result of the issuance of the Notes or any of the Conversion Shares, which
waiver shall be binding on all existing and future holders of the November Notes
in accordance with Section 17 of the November Notes (the “November Notes
Anti-Dilution Waiver”) and (2) any prohibition that may exist under any
provision of the Transaction Documents (as defined in the November Securities
Purchase Agreement) with respect to the issuance of the Notes and any of the
Conversion Shares and with respect to any cash payments that the Company may
make pursuant to the Notes (the “November Negative Covenants Waiver”). The
Company and each November Buyer, severally, hereby amend the definition of
“Stockholder Resolutions” (as defined in the November Securities Purchase
Agreement) to include the Authorized Share Increase Consent (as defined in
Section 4(k) below).

 



 4 

 

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
and the Placement Agent with respect to only itself that, as of the date hereof
and as of the Closing Date:

 

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b) No Public Sale or Distribution. Such Buyer (i) is acquiring its Note, and
(ii) upon conversion of its Note will acquire the Conversion Shares issuable
upon conversion thereof, in each case, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, by making the
representations herein, such Buyer does not agree, or make any representation or
warranty, to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption from registration
under the 1933 Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities in violation of applicable securities laws. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof.

 

(c) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 



 5 

 

 

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
(i) the opportunity to ask questions of and receive answers from the Company
concerning the terms and conditions of the offering of the Notes and the merits
and risks of investing in the Notes; and (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained herein. Such Buyer understands that its
investment in the Securities involves a high degree of risk. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. Such Buyer hereby acknowledges and agrees that it has independently
evaluated the merits of its decision to purchase the Securities, and that (i)
the Placement Agent is acting solely as placement agent in connection with the
execution, delivery and performance of the Transaction Documents and is not
acting as underwriter or in any other capacity and is not and shall not be
construed as a fiduciary for such Buyer, the Company or any other Person in
connection with the execution, delivery and performance of the Transaction
Documents, and (ii) such Buyer has not relied on the Placement Agent or its
officers, directors, employees, attorneys or affiliates with respect to the
negotiation, execution or performance of the Transaction Documents or any
representation or warranty made in, in connection with, or as an inducement to
the Transaction Documents.

 

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(g) Transfer or Resale. Such Buyer understands that except as provided in
Section 4(h) hereof: (i) the Securities have not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. Notwithstanding the foregoing, the Securities may
be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document (as
defined in Section 3(b)), including, without limitation, this Section 2(g).

 



 6 

 

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer, or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

(j) Company’s Representation and Warranties. Buyer acknowledges and agrees that
the Company does not make and has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers and the Placement
Agent that, as of the date hereof and as of the Closing Date:

 

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) set forth on Schedule 3(a),
the Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person, other than MoviePass, or
(II) controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.”

 



 7 

 

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. Each Subsidiary has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party. The execution and delivery of
this Agreement and the other Transaction Documents by the Company and its
Subsidiaries, and the consummation by the Company and its Subsidiaries of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the reservation for issuance and issuance of the
Conversion Shares issuable upon conversion of the Notes) have been duly
authorized by the Company’s board of directors and each of its Subsidiaries’
board of directors or other governing body, as applicable, and other than (i)
the filing of a Form D with the SEC and any other filings as may be required by
any state securities agencies, (ii) the 8-K Filing, (iii) a Listing of
Additional Shares Notification with the Principal Market, and (iv) the
Stockholder Approval (as defined below) (collectively, the “Required Filings and
Approvals”) no further filing, consent or authorization is required by the
Company, its Subsidiaries, their respective boards of directors or their
stockholders or other governing body. This Agreement has been, and the other
Transaction Documents to which it is a party will be prior to the Closing, duly
executed and delivered by the Company, and each constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. Prior to the Closing, the
Transaction Documents to which each Subsidiary is a party will be duly executed
and delivered by each such Subsidiary, and shall constitute the legal, valid and
binding obligations of each such Subsidiary, enforceable against each such
Subsidiary in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, this Agreement, the Notes, the Investor Note, the Security
Documents, the Note Purchase Agreements, the Master Netting Agreement, the
Voting and Lockup Agreement, the Irrevocable Transfer Agent Instructions (as
defined below) and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

(c) Issuance of Securities. The issuance of the Notes are duly authorized and
upon issuance in accordance with the terms of the Transaction Documents shall be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, mortgages, defects, claims, liens, pledges, charges, taxes,
rights of first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof. As of the Closing,
the Company shall have reserved from its duly authorized capital stock not less
than 5,244,756 shares of Common Stock for issuance upon conversion of the Notes.
Upon issuance or conversion in accordance with the Notes, the Conversion Shares,
when issued, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights or Liens with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock. Subject to the accuracy of the representations and warranties of the
Buyers in this Agreement, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.

 



 8 

 

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and the reservation
for issuance and issuance of the Conversion Shares issuable upon conversion of
the Notes) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) (including, without limitation, any certificate
of designation contained therein), Bylaws (as defined below), certificate of
formation, memorandum of association, articles of association, bylaws or other
organizational documents of the Company or any of its Subsidiaries, or any
capital stock or other securities of the Company or any of its Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of the Nasdaq Capital Market (the “Principal Market”) and including all
applicable foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than a Listing of Additional Shares Notification filed with the Principal
Market, filing of a Form D with the SEC and any other filings as may be required
by any state securities agencies), any Governmental Entity (as defined below) or
any regulatory or self-regulatory agency or any other Person, except as set for
in Section 1(f) herein, in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Transaction Documents,
in each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date, and neither the
Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Transaction Documents. Assuming receipt of the Stockholder Approval to the
extent required pursuant to Nasdaq Listing Rule 5635 for conversion of the
Notes, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any other facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. “Governmental Entity” means any nation, state, county, city,
town, village, district, or other political jurisdiction of any nature, federal,
state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)). The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s and each Subsidiary’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company, each Subsidiary and
their respective representatives.

 



 9 

 

 

(g) No General Solicitation; Placement Agent Fees. Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to the Placement Agent in connection with the sale
of the Securities. The fees and expenses of the Placement Agent and any other
financial advisors to be paid by the Company or any of its Subsidiaries are as
set forth on Schedule 3(g) attached hereto. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim. The Company acknowledges that it has engaged the Placement
Agent in connection with the sale of the Securities. Other than the Placement
Agent or as set forth on Schedule 3(g), neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the offer or sale of the Securities.

 

(h) No Integrated Offering. Except as set forth in Schedule 3(h), none of the
Company, its Subsidiaries or any of their affiliates, nor any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the issuance of any of the Securities under the
1933 Act, whether through integration with prior offerings or otherwise, or
cause this offering of the Securities to require approval of stockholders of the
Company for purposes of the 1933 Act or under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Principal Market. Except as set forth in Schedule 3(h), none
of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would require registration of
the issuance of any of the Securities under the 1933 Act (other than pursuant to
any other registration rights agreement among the Company and any of the Buyers)
or cause the offering of any of the Securities to be integrated with other
offerings of securities of the Company.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares will increase in certain circumstances. The Company further
acknowledges that its obligation to issue the Conversion Shares pursuant to the
terms of the Notes in accordance with this Agreement and the Notes is, in each
case, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company or any of its Subsidiaries.

 



 10 

 

 

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, including without limitation, Current Reports on
Form 8-K filed by the Company with the SEC whether required to be filed or not
(but excluding Item 7.01 thereunder), and all exhibits and appendices included
therein (other than Exhibits 99.1 to Form 8-K) and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Buyers or their respective representatives true,
correct and complete copies of each of the SEC Documents not available on the
EDGAR system. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate). No other information provided by or on behalf
of the Company to any of the Buyers which is not included in the SEC Documents
(including, without limitation, information referred to in Section 2(e) of this
Agreement or in the disclosure schedules to this Agreement) contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein not misleading, in the light of the
circumstance under which they are or were made. The Company is not currently
contemplating to restate any of the financial statements (including, without
limitation, any notes or any letter of the independent accountants of the
Company with respect thereto) included in the SEC Documents (the “Financial
Statements”), nor is the Company currently aware of facts or circumstances which
would require the Company to restate any of the Financial Statements, in each
case, in order for any of the Financials Statements to be in compliance with
GAAP and the rules and regulations of the SEC. The Company has not been informed
by its independent accountants that they recommend that the Company restate any
of the Financial Statements or that there is any need for the Company to restate
any of the Financial Statements.

 

(l) Absence of Certain Changes. Except as set forth in Schedule 3(l), since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) except as disclosed in the SEC Documents, made any
capital expenditures, individually or in the aggregate, outside of the ordinary
course of business. Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(l), “Insolvent”
means, (i) with respect to the Company and its Subsidiaries, on a consolidated
basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (B) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature; and (ii) with respect to the Company and each Subsidiary, individually,
(A) the present fair saleable value of the Company’s or such Subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total Indebtedness, (B) the Company or such Subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature. Neither the Company nor any of its Subsidiaries has engaged
in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 



 11 

 

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in the SEC Documents, no event, liability, development or circumstance
has occurred or exists, or is reasonably expected to exist or occur with respect
to the Company, any of its Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) could have a
material adverse effect on any Buyer’s investment hereunder or (iii) could have
a Material Adverse Effect.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or certificate of incorporation or bylaws, respectively. Except as
set forth in the SEC Documents, neither the Company nor any of its Subsidiaries
is in violation of any judgment, decree or order or any statute, ordinance, rule
or regulation applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. The
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. During the two years prior to the
date hereof, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market
following its regaining of compliance with the continued listing criteria of the
Principal Market as indicated in a compliance letter from the Nasdaq Stock
Market on November 28, 2016. The Company and each of its Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 

(o) Foreign Corrupt Practices. Neither the Company, the Company’s subsidiary or
any director, officer, agent, employee, nor any other person acting for or on
behalf of the foregoing (individually and collectively, a “Company Affiliate”)
have violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Government Official, for the purpose of:

 

(i) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or

 



 12 

 

 

(ii) assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 

(p) Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002, as
amended, and any and all applicable rules and regulations promulgated by the SEC
thereunder.

 

(q) Transactions With Affiliates. Except as set forth in Schedule 3(q), since
January 1, 2015, no current or former employee, partner, director, officer or
stockholder (direct or indirect) of the Company or its Subsidiaries, or any
associate, or, to the knowledge of the Company, any affiliate of any thereof, or
any relative with a relationship no more remote than first cousin of any of the
foregoing, is presently, or has ever been, (i) a party to any transaction with
the Company or its Subsidiaries (including any contract, agreement or other
arrangement providing for the furnishing of services by, or rental of real or
personal property from, or otherwise requiring payments to, any such director,
officer or stockholder or such associate or affiliate or relative Subsidiaries
(other than for ordinary course services as employees, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the Notes)), nor does any such Person receive income from
any source other than the Company or its Subsidiaries which relates to the
business of the Company or its Subsidiaries or should properly accrue to the
Company or its Subsidiaries. No employee, officer, stockholder or director of
the Company or any of its Subsidiaries or member of his or her immediate family
is indebted to the Company or its Subsidiaries, as the case may be, nor is the
Company or any of its Subsidiaries indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company, and (iii) for other standard employee benefits made
generally available to all employees or executives (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company).

 

(r) Equity Capitalization.

 

(i) Definitions:

 

(A) “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(B) “Preferred Stock” means (x) the Company’s blank check preferred stock, $0.01
par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 



 13 

 

 

(ii) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) One Hundred Million
(100,000,000) shares of Common Stock, of which, 23,981,253 are issued and
outstanding as of the date hereof and 34,409,961 of which are reserved for
issuance pursuant to the Equity Incentive Plan (as defined in the November
Securities Purchase Agreement), the Company’s outstanding Convertible Securities
(as defined in the November Securities Purchase Agreement) (not including the
Exchange Warrant Shares), in each case exercisable or exchangeable for, or
convertible into, shares of Common Stock and a reserve of Common Stock to be
issued to an institutional investor in exchange for certain waivers, and (B) Two
Million (2,000,000) shares of Preferred Stock, none of which are issued and
outstanding. No shares of Common Stock are held in the treasury of the Company.
In addition to the foregoing, there are outstanding Series A Warrants for the
purchase of an aggregate 9,230,769 shares of Common Stock issued to investors in
connection with the offering of the Company’s Series A and Series B units, an
Exchange Warrant for the purchase of 10,000 shares of Common Stock issued to an
institutional investor and a subordinated convertible promissory note that was
issued to MoviePass on December 11, 2017 that may be converted into 4,000,001
shares of Common Stock. The board of directors of the Company (and, where
applicable, the compensation committee thereof) have also authorized the
issuance of the following shares of Common Stock which have not been issued as
of the date hereof: (I) 40,000 Form S-8 (“S-8”) registered shares per year to
each independent director of the Company (120,000 shares in total), which shall
be subject to an 18 month lockup agreement, a grant of 20,000 shares of Common
Stock to each independent director for services rendered during the first two
quarters of 2017 and a grant of 10,000 shares of Common Stock to each
independent director for services rendered and to be rendered during the third
and fourth quarters of 2017, all of which shall be subject to an 18 month lockup
agreement, (II) 300,000 unregistered shares to the Company’s Chief Innovation
Officer, which shall be subject to an 18 month lockup agreement, (III) 150,000
S-8 registered shares to an employee of Zone, which shall be subject to an 18
month lockup agreement, (IV) 686,333 unregistered shares to independent
contractors of the Company for services rendered or to be rendered, 478,000 of
which shall be subject to an 18 month lockup agreement and 50,000 of which shall
be subject to a 24 month lockup agreement, (V) 250,000 shares of Common Stock
authorized by the Board of Directors for issuance to various individuals, at the
discretion of the Chief Executive Officer, which shall be subject to an 18 month
lockup agreement, (VI) 750,000 unregistered shares to each of Ted Farnsworth
(Chief Executive Officer and Chairman of the board) and Muralikrishna Gadiyaram
(a non-independent director and consultant of the Company), 250,000 of which
shall be subject to a 24 month lock-up agreement and 500,000 of which shall be
subject to an 18 month lockup agreement, (VII) 237,500 unregistered shares to
Palladium Capital Advisors, LLC (“Palladium”) as a financial advisory fee in
connection with the transactions contemplated by the MoviePass SPA, as amended,
an additional 166,667 unregistered shares to Palladium as a result of the
exercise by the Company of its right to purchase additional shares of MoviePass
pursuant to that certain Investment Option Agreement, dated as of October 11,
2017, in accordance with the placement agent agreement between Palladium and the
Company, and shares of Common Stock issuable upon the exercise of warrants for
the purchase of 390,819 shares of Common Stock that have been issued to
Palladium (VIII) 2,053,255 shares of Common Stock which may be issued to Ted
Farnsworth (Chief Executive Officer and Chairman of the board) pursuant to his
employment agreement, and subject to shareholder approval.

 

(iii) Valid Issuance; Available Shares; Affiliates. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Schedule 3(r)(iii) sets forth the
number of shares of Common Stock that are (A) reserved for issuance pursuant to
Convertible Securities (as defined below) (other than the Notes) and (B) that
are, as of the date hereof, owned by Persons who are “affiliates” (as defined in
Rule 405 of the 1933 Act and calculated based on the assumption that only
officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries.

 



 14 

 

 

(iv) Existing Securities; Obligations. Except as disclosed in Schedule 3(r)(iv):
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

 

(v) Organizational Documents. The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

 

(s) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed on Schedule 3(s), has any outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound, (ii) is a party to any contract, agreement or instrument, the violation
of which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) has any financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (iv) is
in violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (including, without limitation, “capital leases” in accordance with
GAAP) (other than trade payables entered into in the ordinary course of business
consistent with past practice), (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; and (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any Indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.

 



 15 

 

 

(t) Litigation. There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such, except as set forth in Schedule 3(t). No director,
officer or employee of the Company or any of its subsidiaries has willfully
violated 18 U.S.C. §1519 or engaged in spoliation in reasonable anticipation of
litigation. Without limitation of the foregoing, there has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its Subsidiaries.
The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the 1933
Act or the 1934 Act. Neither the Company nor any of its Subsidiaries is subject
to any order, writ, judgment, injunction, decree, determination or award of any
Governmental Entity.

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

 

(v) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. To the Company’s
knowledge, no executive officer or other key employee of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer or other key employee (as the case may be) does not subject
the Company or any of its Subsidiaries to any liability with respect to any of
the foregoing matters. The Company and its Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(w) Title.

 

(i) Real Property. Each of the Company and its Subsidiaries holds good title to
all real property, leases in real property, facilities or other interests in
real property owned or held by the Company or any of its Subsidiaries (the “Real
Property”) owned by the Company or any of its Subsidiaries (as applicable). The
Real Property is free and clear of all Liens and is not subject to any rights of
way, building use restrictions, exceptions, variances, reservations, or
limitations of any nature except for (a) Liens for current taxes not yet due and
(b) zoning laws and other land use restrictions that do not impair the present
or anticipated use of the property subject thereto. Any Real Property held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.

 



 16 

 

 

(ii) Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its Subsidiaries owns all of its Fixtures and
Equipment free and clear of all Liens except for (a) liens for current taxes not
yet due and (b) zoning laws and other land use restrictions that do not impair
the present or anticipated use of the property subject thereto.

 

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. None
of the Company or its Subsidiaries owns any patents. Except as set forth in
Schedule 3(x)(ii), none of the Company’s Intellectual Property Rights have
expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any of its Subsidiaries, being threatened, against the Company or
any of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances that
could reasonably be expected to give rise to any of the foregoing infringements
or claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

(y) Environmental Laws. (i) The Company and its Subsidiaries (A) are in
compliance with any and all Environmental Laws (as defined below), (B) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (C) are
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (A), (B) and (C), the failure
to so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 



 17 

 

 

(ii) No Hazardous Materials:

 

(A) have been disposed of or otherwise released from any Real Property of the
Company or any of its Subsidiaries in violation of any Environmental Laws; or

 

(B) to the Company’s knowledge, are present on, over, beneath, in or upon an
Real Property or any portion thereof in quantities that would constitute a
violation of any Environmental Laws. To the Company’s knowledge, no prior use by
the Company or any of its Subsidiaries of any Real Property has occurred that
violates any Environmental Laws, which violation would have a material adverse
effect on the business of the Company or any of its Subsidiaries.

 

(iii) Neither the Company nor any of its Subsidiaries knows of any other person
who or entity which has stored, treated, recycled, disposed of or otherwise
located on any Real Property any Hazardous Materials, including, without
limitation, such substances as asbestos and polychlorinated biphenyls.

 

(iv) None of the Real Property are on any federal or state “Superfund” list or
Liability Information System (“CERCLIS”) list or any state environmental agency
list of sites under consideration for CERCLIS, nor subject to any environmental
related Liens.

 

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa) Tax Status. Except as would not have a Material Adverse Effect, the Company
and each of its Subsidiaries (i) has timely made or filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has timely paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as disclosed in the Company’s Quarterly Report on Form 10-Q
for the quarterly period ended September 30, 2016, neither the Company nor any
of its Subsidiaries has received any notice or correspondence from any
accountant, Governmental Entity or other Person relating to any potential
material weakness or significant deficiency in any part of the internal controls
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) of the Company or any of its Subsidiaries, for which the Company
implemented the remediation actions set forth in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2016.

 



 18 

 

 

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ee) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Buyers have been asked by the Company or any of its
Subsidiaries to agree, nor has any Buyer agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold any of the Securities for any specified term; (ii) any
Buyer, and counterparties in “derivative” transactions to which any such Buyer
is a party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to such Buyer’s knowledge of the
transactions contemplated by the Transaction Documents; and (iii) each Buyer
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the 8-K
Filing (as defined below) one or more Buyers may engage in hedging and/or
trading activities (including, without limitation, the location and/or
reservation of borrowable shares of Common Stock) at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value and/or number of the Conversion Shares
deliverable with respect to the Notes are being determined and such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities (including, without
limitation, the location and/or reservation of borrowable shares of Common
Stock) do not constitute a breach of this Agreement, the Notes or any other
Transaction Document or any of the documents executed in connection herewith or
therewith.

 

(ff) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent
or as identified on Schedule 3(g)), (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries or (iv) paid or agreed to pay any Person for
research services with respect to any securities of the Company or any of its
Subsidiaries.

 

(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company and each
Subsidiary shall so certify upon any Buyer’s request.

 



 19 

 

 

(hh) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(mm) Management. Except as set forth in Schedule 3(mm) hereto, during the past
five year period, no current or former officer or director or, to the knowledge
of the Company, no current ten percent (10%) or greater stockholder of the
Company or any of its Subsidiaries has been the subject of:

 

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 



 20 

 

 

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2) Engaging in any particular type of business practice; or

 

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

(nn) Stock Option Plans. The Company has one equity incentive plan from which up
to 1,125,000 shares of Common Stock (subject to proportionate adjustment for any
stock split or combination or similar recapitalization event) may be granted to
eligible recipients pursuant to awards thereunder, namely the Helios and
Matheson Analytics Inc. 2014 Equity Incentive Plan (as amended, the “Equity
Incentive Plan”).

 

(oo) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company has no
reason to believe that it will need to restate any such financial statements or
any part thereof.

 



 21 

 

 

(pp) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(qq) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent or as described on Schedule 3(g)) that has been or will be
paid (directly or indirectly) remuneration for solicitation of Buyers or
potential purchasers in connection with the sale of any Regulation D Securities.

 

(rr) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(ss) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005.

 

(tt) Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(uu) Ranking of Notes. No Indebtedness of the Company, at the Closing, will be
senior to, or pari passu with, the Notes in right of payment, whether with
respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise, other than the August Notes and the November Notes
(except with respect to the Collateral (as defined in the Series B-1 Notes)
securing the Restricted Principal under the Series B-1 Notes).

 

(vv) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. Each press release issued
by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. To the
Company’s knowledge, no event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 



 22 

 

 

4. COVENANTS.

 

(a) Best Efforts. Each Buyer shall use its best efforts to timely satisfy each
of the covenants hereunder and conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Company shall use its best efforts to timely
satisfy each of the covenants hereunder and conditions to be satisfied by it as
provided in Section 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to, qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. Without limiting any other
obligation of the Company under this Agreement, the Company shall timely make
all filings and reports relating to the offer and sale of the Securities
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Company shall comply with all applicable foreign, federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Buyers.

 

(c) Reporting Status. Until the date on which the Buyers shall have sold all of
the Underlying Securities (the “Reporting Period”), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. The Company shall
use reasonable best efforts to maintain its eligibility to register the
Underlying Securities for resale by the Buyers on Form S-3, provided that Buyer
acknowledges that such eligibility depends on the Company’s continued listing on
the Principal Market.

 

(d) Use of Proceeds. The Company shall use the gross proceeds (less reasonable
fees and expenses of counsel to the Company and the reasonable fees and expenses
of the Placement Agent) from the sale of the Securities as set forth on Schedule
4(d) and for general corporate purposes, but not, directly or indirectly, for,
except as set forth on Schedule 4(d) (or as otherwise required under the
November Notes, August Notes or Exchange Warrants): (i) the satisfaction of any
indebtedness of the Company or any of its Subsidiaries, (ii) the redemption or
repurchase of any securities of the Company or any of its Subsidiaries, or (iii)
the settlement of any outstanding litigation other than pending litigation
disclosed on Schedule 3(t).

 

(e) Financial Information. The Company agrees to send the following to each
holder of Notes (each, an “Investor”) during the Reporting Period (i) unless the
following are filed with the SEC through EDGAR and are available to the public
through the EDGAR system, within one (1) Business Day after the filing thereof
with the SEC, a copy of its Annual Reports on Form 10-K and Quarterly Reports on
Form 10-Q, any interim reports or any consolidated balance sheets, income
statements, stockholders’ equity statements and/or cash flow statements for any
period other than annual, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) unless the following are either filed with the SEC through EDGAR or
are otherwise widely disseminated via a recognized news release service (such as
PR Newswire or Globe Newswire), on the same day as the release thereof,
facsimile or PDF copies of all press releases issued by the Company or any of
its Subsidiaries and (iii) unless the following are filed with the SEC through
EDGAR, copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

 



 23 

 

 

(f) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all Underlying Securities from
time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall
maintain the Common Stock’s listing or authorization for quotation (as the case
may be) on the Principal Market, The New York Stock Exchange, the NYSE American,
the Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible
Market”). Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).
“Underlying Securities” means the (i) the Conversion Shares and (ii) any capital
stock of the Company issued or issuable with respect to the Notes, including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are converted
or exchanged and shares of capital stock of a Successor Entity (as defined in
the Notes) into which the shares of Common Stock are converted or exchanged, in
each case, without regard to any limitations on conversion of the Notes.

 

(g) Fees. The Company shall reimburse Hudson Bay Master Fund Ltd. (the “Hudson
Bay”) for all reasonable costs and expenses (whether the transaction is
consummated or not) incurred by it or its affiliates in connection with the
structuring, documentation, negotiation and closing of the transactions
contemplated by the Transaction Documents (including, without limitation, as
applicable, all reasonable legal fees of outside counsel and disbursements of
Kelley Drye & Warren LLP, counsel to Hudson Bay, any other reasonable fees and
expenses in connection with the structuring, documentation, negotiation and
closing of the transactions contemplated by the Transaction Documents and due
diligence and regulatory filings in connection therewith) (the “Transaction
Expenses”) and shall be withheld by Hudson Bay from its Purchase Price at the
Closing; provided, that the Company shall promptly reimburse Kelley Drye &
Warren LLP on demand for all Transaction Expenses not so reimbursed through such
withholding at the Closing. The Company shall be responsible for the payment of
any placement agent fees, financial advisory fees, transfer agent fees, DTC (as
defined below) fees or broker’s commissions (other than for Persons engaged by
any Buyer) relating to or arising out of the transactions contemplated hereby
(including, without limitation, any fees or commissions payable to the Placement
Agent, who is the Company’s only placement agent in connection with the
transactions contemplated by this Agreement). The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyers.

 

(h) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by an Investor in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(g) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(g) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

 



 24 

 

 

(i) Disclosure of Transactions and Other Material Information.

 

(i) Disclosure of Transaction. On or before 9:30 a.m., New York time, on the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), the form of Notes, the form of Investor
Note, the form of Guaranty, the form of Voting and Lockup Agreement, the form of
Master Netting Agreement and the form of Note Purchase Agreement) (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided to any of the Buyers by the Company or any of its Subsidiaries or any
of their respective officers, directors, employees or agents in connection with
the transactions contemplated by the Transaction Documents. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate.

 

(ii) Limitations on Disclosure. The Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the date hereof without the express prior written consent of such Buyer
(which may be granted or withheld in such Buyer’s sole discretion). In the event
of a breach of any of the foregoing covenants, or any of the covenants or
agreements contained in any other Transaction Document, by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees and agents (as determined in the reasonable good faith judgment of
such Buyer), in addition to any other remedy provided herein or in the
Transaction Documents, such Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such breach or such material, non-public information, as applicable, without
the prior approval by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees or agents. No Buyer shall have
any liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates, stockholders or agents,
for any such disclosure. To the extent that the Company delivers any material,
non-public information to a Buyer without such Buyer’s consent, the Company
hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Buyer, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Buyer (which may be granted or withheld in such Buyer’s sole
discretion), the Company shall not (and shall cause each of its Subsidiaries and
affiliates to not) disclose the name of such Buyer in any filing, announcement,
release or otherwise, except as such disclosure may be required by applicable
law including, without limitation, in the 8-K Filing. Notwithstanding anything
contained in this Agreement to the contrary and without implication that the
contrary would otherwise be true, the Company expressly acknowledges and agrees
that no Buyer shall have (unless expressly agreed to by a particular Buyer after
the date hereof in a written definitive and binding agreement executed by the
Company and such particular Buyer (it being understood and agreed that no Buyer
may bind any other Buyer with respect thereto)), any duty of confidentiality
with respect to, or a duty not to trade on the basis of, any material,
non-public information regarding the Company or any of its Subsidiaries. Each
Buyer further acknowledges that the Company shall not be deemed to violate this
Section 4(i) by disclosing the name of any Buyer that beneficially owns more
than 4.99% of the Common Stock of the Company in accordance with the disclosure
made by such Buyer in any Schedule 13D or Schedule 13G filed by such Buyer with
the SEC.

 



 25 

 

 

(iii) Other Confidential Information. Disclosure Failures; Disclosure Delay
Payments. In addition to other remedies set forth in this Section 4(i), and
without limiting anything set forth in any other Transaction Document, at any
time after the Closing Date if the Company, any of its Subsidiaries, or any of
their respective officers, directors, employees or agents, provides any Buyer
with material non-public information relating to the Company or any of its
Subsidiaries (each, the “Confidential Information”), the Company shall, on or
prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to such Buyer by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon such Disclosure, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. In the event that the
Company fails to effect such Disclosure on or prior to the Required Disclosure
Date and such Buyer shall have possessed Confidential Information for at least
ten (10) consecutive Trading Days (each, a “Disclosure Failure”), then, as
partial relief for the damages to such Buyer by reason of any such delay in, or
reduction of, its ability to buy or sell shares of Common Stock after such
Required Disclosure Date (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to such Buyer an
amount in cash equal to the greater of (I) two percent (2%) of the aggregate
Purchase Price and (II) the applicable Disclosure Restitution Amount, on each of
the following dates (each, a “Disclosure Delay Payment Date”): (i) on the date
of such Disclosure Failure and (ii) on every thirty (30) day anniversary such
Disclosure Failure until the earlier of (x) the date such Disclosure Failure is
cured and (y) such time as all such non-public information provided to such
Buyer shall cease to be Confidential Information (as evidenced by a certificate,
duly executed by an authorized officer of the Company to the foregoing effect)
(such earlier date, as applicable, a “Disclosure Cure Date”). Following the
initial Disclosure Delay Payment for any particular Disclosure Failure, without
limiting the foregoing, if a Disclosure Cure Date occurs prior to any thirty
(30) day anniversary of such Disclosure Failure, then such Disclosure Delay
Payment (prorated for such partial month) shall be made on the third (3rd)
Business Day after such Disclosure Cure Date. The payments to which an Investor
shall be entitled pursuant to this Section 4(l)(iii) are referred to herein as
“Disclosure Delay Payments.” In the event the Company fails to make Disclosure
Delay Payments in a timely manner in accordance with the foregoing, such
Disclosure Delay Payments shall bear interest at the rate of two percent (2%)
per month (prorated for partial months) until paid in full.

 

(iv) For the purpose of this Agreement the following definitions shall apply:

 

(1) “Disclosure Failure Market Price” means, as of any Disclosure Delay Payment
Date, the price computed as the quotient of (I) the sum of the five (5) highest
VWAPs (as defined in the Notes) of the Common Stock during the applicable
Disclosure Restitution Period (as defined below), divided by (II) five (5) (such
period, the “Disclosure Failure Measuring Period”). All such determinations to
be appropriately adjusted for any share dividend, share split, share
combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Disclosure Failure Measuring
Period.

 



 26 

 

 

(2) “Disclosure Restitution Amount” means, as of any Disclosure Delay Payment
Date, the product of (x) difference of (I) the Disclosure Failure Market Price
less (II) the lowest purchase price, per share of Common Stock, of any Common
Stock issued or issuable to such Buyer pursuant to this Agreement or any other
Transaction Documents, multiplied by (y) 10% of the aggregate daily dollar
trading volume (as reported on Bloomberg (as defined in the Notes)) of the
Common Stock on the Principal Market for each Trading Day (as defined in the
Notes) either (1) with respect to the initial Disclosure Delay Payment Date,
during the period commencing on the applicable Required Disclosure Date through
and including the Trading Day immediately prior to the initial Disclosure Delay
Payment Date or (2) with respect to each other Disclosure Delay Payment Date,
during the period commencing the immediately preceding Disclosure Delay Payment
Date through and including the Trading Day immediately prior to such applicable
Disclosure Delay Payment Date (such applicable period, the “Disclosure
Restitution Period”).

 

(3) “Required Disclosure Date” means (x) if such Buyer authorized the delivery
of such Confidential Information, either (I) if the Company and such Buyer have
mutually agreed upon a date (as evidenced by an e-mail or other writing) of
Disclosure of such Confidential Information, such agreed upon date or (II)
otherwise, the seventh (7th) calendar day after the date such Buyer first
received any Confidential Information or (y) if such Buyer did not authorize the
delivery of such Confidential Information, the first (1st) Business Day after
such Buyer’s receipt of such Confidential Information.

 

(j) Intentionally omitted.

 

(k) Intentionally omitted.

 

(k) Reservation of Shares. So long as any of the Notes remain outstanding,
either (x) from the Closing Date until, but not including, the second (2nd)
Business Day after such time as the Company shall have initially obtained the
consent of its stockholders after the Closing Date to either (I) increase the
authorized shares of the Company or (II) effect a reverse stock split of the
Company (such consent, the “Authorized Share Increase Consent”, and the date
such Authorized Share Increase Consent is obtained by the Company, the
“Authorized Share Increase Consent Date”), the Company shall at all times
reserve 5,244,756 shares of Common Stock for issuance upon conversion of the
Notes or (y) from and after the second (2nd) Business Day after the Authorized
Share Increase Consent Date, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 200% of the maximum number of shares of Common Stock issuable upon
conversion of all the Notes then outstanding (assuming for purposes hereof that
(i) the Notes are convertible at the Alternate Conversion Event of Default Price
as of the applicable time of determination, (ii) interest on the Notes shall
accrue through the second anniversary of the Closing Date and will be converted
in shares of Common Stock at a conversion price equal to the Alternate
Conversion Event of Default Price assuming an Alternate Conversion Date as of
the applicable time of determination and (iii) any such conversion shall not
take into account any limitations on the conversion of the Notes set forth in
the Notes (collectively, the “Required Reserve Amount”)); provided that at no
time shall the number of shares of Common Stock reserved pursuant to this
Section 4(l) be reduced other than proportionally in connection with any
conversion, exercise and/or redemption, as applicable of Notes. If at any time
the number of shares of Common Stock authorized and reserved for issuance is not
sufficient to meet the Required Reserve Amount, the Company will promptly take
all corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet the Company’s obligations pursuant to the
Transaction Documents, in the case of an insufficient number of authorized
shares, obtain stockholder approval of an increase in such authorized number of
shares, and voting the management shares of the Company in favor of an increase
in the authorized shares of the Company to ensure that the number of authorized
shares is sufficient to meet the Required Reserve Amount.

 



 27 

 

 

(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(m) Dilutive Issuances. For so long as any Notes remain outstanding, the Company
shall not, in any manner, enter into or affect any Dilutive Issuance (as defined
in the Notes) if the effect of such Dilutive Issuance is to cause the Company to
be required to issue upon conversion of any Notes any shares of Common Stock in
excess of that number of shares of Common Stock which the Company may issue upon
conversion of the Notes without breaching the Company’s obligations under the
rules or regulations of the Principal Market.

 

(n) Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its Subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Code.

 

(o) Restriction on Redemption and Cash Dividends. So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, any securities of the Company other
than the November Notes, the August Notes and the Exchange Warrants pursuant to
the terms thereof without the prior express written consent of the Required
Holders.

 

(p) Corporate Existence. So long as any Buyer beneficially owns any Notes, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.

 

(q) Stock Splits. Until the Notes and all notes issued pursuant to the terms
thereof are no longer outstanding, the Company shall not effect any stock
combination, reverse stock split or other similar transaction (or make any
public announcement or disclosure with respect to any of the foregoing) without
the prior written consent of the Required Holders (as defined below), except as
required by an Eligible Market to provide for the eligibility or continued
eligibility of the Common Stock for listing or quotation on such market.

 

(r) Conversion Procedures. Each of the form of Conversion Notice (as defined in
the Notes) included in the Notes set forth the totality of the procedures
required of the Buyers in order to convert the Notes. Except as provided in
Section 5(d), no additional legal opinion, other information or instructions
shall be required of the Buyers to convert their Notes. The Company shall honor
conversions of the Notes and shall deliver the Conversion Shares in accordance
with the terms, conditions and time periods set forth in the Notes.

 

(s) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.

 



 28 

 

 

(t) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company
or such affiliate will solicit any offer to buy or offer or sell the Securities
by means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

(u) Integration. None of the Company, any of its affiliates (as defined in Rule
501(b) under the 1933 Act), or any person acting on behalf of the Company or
such affiliate will sell, offer for sale, or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the 1933 Act) which will be
integrated with the sale of the Securities in a manner which would require the
registration of the Securities under the 1933 Act and the Company will take all
action that is appropriate or necessary to assure that its offerings of other
securities will not be integrated for purposes of the 1933 Act, with the
issuance of Securities contemplated hereby.

 

(v) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(w) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special meeting of stockholders of the Company (the “Stockholder
Meeting”), which shall be promptly called and held not later than April 15, 2018
(the “Stockholder Meeting Deadline”), a proxy statement, in a form reasonably
acceptable to the Buyers and Kelley Drye & Warren LLP, at the expense of the
Company, with the Company obligated to reimburse the expenses of Kelley Drye &
Warren LLP incurred in connection therewith, soliciting each such stockholder’s
affirmative vote at the Stockholder Meeting for approval of resolutions
(“Stockholder Resolutions”) providing for the issuance of all of the Securities
in accordance with Nasdaq Listing Rule 5635 (the “Stockholder Approval”, and the
date the Stockholder Approval is obtained, the “Stockholder Approval Date”), and
the Company shall use its reasonable best efforts to solicit its stockholders’
approval of such resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve such resolutions. The Company
shall be obligated to seek to obtain the Stockholder Approval by the Stockholder
Meeting Deadline. If, despite the Company’s reasonable best efforts the
Stockholder Approval is not obtained on or prior to the Stockholder Meeting
Deadline, the Company shall cause an additional Stockholder Meeting to be held
on or prior to June 30, 2018. If, despite the Company’s reasonable best efforts
the Stockholder Approval is not obtained after such subsequent stockholder
meetings, the Company shall cause an additional Stockholder Meeting to be held
semi-annually thereafter until such Stockholder Approval is obtained.

 

(x) No Waiver of Voting and Lockup Agreements. The Company shall not amend,
waive or modify any provision of any of the Voting and Lockup Agreements (as
defined below).

 



 29 

 

 

(y) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company becomes
an issuer described in Rule 144(i)(1)(i), and the Company shall fail to satisfy
any condition set forth in Rule 144(i)(2) (a “Current Public Information
Failure”) then, as partial relief for the damages to any holder of Securities by
reason of any such delay in or reduction of its ability to sell the Securities
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each such holder an amount in cash equal to
two percent (2.0%) of the aggregate Series A-1 Cash Purchase Price of such
holder's Securities on the day of a Current Public Information Failure and on
every thirtieth day (pro rated for periods totaling less than thirty days)
thereafter until the earlier of (i) the date such Current Public Information
Failure is cured and (ii) such time that such Current Public Information Failure
no longer prevents a holder of Securities from selling such Securities pursuant
to Rule 144 without any restrictions or limitations. The payments to which a
holder shall be entitled pursuant to this Section 4(z) are referred to herein as
“Current Public Information Failure Payments.” Current Public Information
Failure Payments shall be paid on the earlier of (I) the last day of the
calendar month during which such Current Public Information Failure Payments are
incurred and (II) the third Business Day after the event or failure giving rise
to the Current Public Information Failure Payments is cured. In the event the
Company fails to make Current Public Information Failure Payments in a timely
manner, such Current Public Information Failure Payments shall bear interest at
the rate of 1.5% per month (prorated for partial months) until paid in full.

 

(z) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered,
electronically to each Buyer and Kelley Drye & Warren LLP a complete closing set
of the executed Transaction Documents, Securities and any other document
required to be delivered to any party pursuant to Section 7 hereof or otherwise
(which may be photocopies or pdf versions of executed copies).

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes in which the Company shall
record the name and address of the Person in whose name the Notes have been
issued (including the name and address of each transferee), the principal amount
of the Notes held by such Person and the number of Conversion Shares issuable
pursuant to the terms of the Notes. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent (as
applicable, the “Transfer Agent”) in a form acceptable to each of the Buyers
(the “Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Conversion Shares in such amounts as specified from time to time by each
Buyer to the Company upon conversion of the Notes. The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(g) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, to
the extent provided in this Agreement and the other Transaction Documents. If a
Buyer effects a sale, assignment or transfer of the Securities in accordance
with Section 2(g), the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 5(d) below. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required. The Company shall cause
its counsel to issue the legal opinion referred to in the Irrevocable Transfer
Agent Instructions to the Company’s transfer agent from and after the Applicable
Date. Any fees (with respect to the transfer agent, counsel to the Company or
otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company. “Applicable
Date” means the first date on which all of the Underlying Securities are
eligible to be resold by the Buyers pursuant to Rule 144 (or, if a Current
Public Information Failure has occurred and is continuing, such later date after
which the Company has cured such Current Public Information Failure).

 



 30 

 

 

(c) Legends. Each Buyer understands that the Securities have been issued (or
will be issued in the case of the Conversion Shares) pursuant to an exemption
from registration or qualification under the 1933 Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 5(c) above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that a Buyer provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of Buyer’s counsel),
(iv) in connection with a sale, assignment or other transfer (other than under
Rule 144), provided that such Buyer provides the Company with an opinion of
counsel to such Buyer, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act or (v) if such legend is not
required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). If a legend is not required pursuant to the foregoing, the Company
shall no later than three (3) Trading Days (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade initiated on the date such Buyer delivers such legended
certificate representing such Securities to the Company) following the delivery
by a Buyer to the Company or the transfer agent (with notice to the Company) of
a legended certificate representing such Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), together with any other
deliveries from such Buyer as may be required above in this Section 5(d), as
directed by such Buyer, either: (A) provided that the Company’s transfer agent
is participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Conversion Shares, credit the aggregate number of shares of
Common Stock to which such Buyer shall be entitled to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company’s transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
such Buyer or its designee (the date by which such credit is so required to be
made to the balance account of such Buyer’s or such Buyer’s designee with DTC or
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”, and the date
such shares of Common Stock are actually delivered without restrictive legend to
such Buyer or such Buyer’s designee with DTC, as applicable, the “Share Delivery
Date”). The Company shall be responsible for any transfer agent fees or DTC fees
with respect to any issuance of Securities or the removal of any legends with
respect to any Securities in accordance herewith.

 



 31 

 

 

(e) Failure to Timely Deliver; Buy-In. If the Company fails to, for any reason
or for no reason, to issue and deliver (or cause to be delivered) to a Buyer (or
its designee) by the Required Delivery Date, either (I) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, a
certificate for the number of Conversion Shares to which such Buyer is entitled
and register such Conversion Shares on the Company’s share register or, if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, to credit the balance account of such Buyer or such Buyer’s designee
with DTC for such number of Conversion Shares submitted for legend removal by
such Buyer pursuant to Section 5(d) above or (II) if after the Applicable Date a
Current Public Information Failure occurs and the Company fails to promptly (x)
so notify such Buyer and (y) deliver the Conversion Shares electronically
without any restrictive legend by crediting such aggregate number of Conversion
Shares submitted for legend removal by such Buyer pursuant to Section 5(d) above
to such Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Delivery Failure”), then, in
addition to all other remedies available to such Buyer, the Company shall pay in
cash to such Buyer on each day after the Share Delivery Date and during such
Delivery Failure an amount equal to 2% of the product of (A) the sum of the
number of shares of Common Stock not issued to such Buyer on or prior to the
Required Delivery Date and to which such Buyer is entitled, and (B) any trading
price of the Common Stock selected by such Buyer in writing as in effect at any
time during the period beginning on the date of the delivery by such Buyer to
the Company of the applicable Conversion Shares and ending on the applicable
Share Delivery Date. In addition to the foregoing, if on or prior to the
Required Delivery Date either (I) if the Transfer Agent is not participating in
the DTC Fast Automated Securities Transfer Program, the Company shall fail to
issue and deliver a certificate to a Buyer and register such shares of Common
Stock on the Company’s share register or, if the Transfer Agent is participating
in the DTC Fast Automated Securities Transfer Program, credit the balance
account of such Buyer or such Buyer’s designee with DTC for the number of shares
of Common Stock to which such Buyer submitted for legend removal by such Buyer
pursuant to Section 5(d) above (ii) below or (II) a Notice Failure occurs, and
if on or after such Trading Day such Buyer purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Buyer of shares of Common Stock submitted for legend removal by
such Buyer pursuant to Section 5(d) above that such Buyer is entitled to receive
from the Company (a “Buy-In”), then the Company shall, within three (3) Trading
Days after such Buyer’s request and in such Buyer’s discretion, either (i) pay
cash to such Buyer in an amount equal to such Buyer’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any, for
the shares of Common Stock so purchased) (the “Buy-In Price”), at which point
the Company’s obligation to so deliver such certificate or credit such Buyer’s
balance account shall terminate and such shares shall be cancelled, or (ii)
promptly honor its obligation to so deliver to such Buyer a certificate or
certificates or credit the balance account of such Buyer or such Buyer’s
designee with DTC representing such number of shares of Common Stock that would
have been so delivered if the Company timely complied with its obligations
hereunder and pay cash to such Buyer in an amount equal to the excess (if any)
of the Buy-In Price over the product of (A) such number of shares of Conversion
Shares that the Company was required to deliver to such Buyer by the Required
Delivery Date multiplied by (B) the lowest Closing Sale Price (as defined in the
Notes) of the Common Stock on any Trading Day during the period commencing on
the date of the delivery by such Buyer to the Company of the applicable
Conversion Shares and ending on the date of such delivery and payment under this
clause (ii). Nothing shall limit such Buyer’s right to pursue any other remedies
available to it hereunder, at law or in equity, including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock (or to electronically deliver such shares of Common Stock) as required
pursuant to the terms hereof. Notwithstanding anything herein to the contrary,
with respect to any given Notice Failure and/or Delivery Failure, this Section
5(e) shall not apply to the applicable Buyer the extent the Company has already
paid such amounts in full to such Buyer with respect to such Notice Failure
and/or Delivery Failure, as applicable, pursuant to the analogous sections of
the Note held by such Buyer.

 



 32 

 

 

(f) FAST Compliance. While any Notes remain outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) The obligation of the Company hereunder to issue and sell the Notes to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

(i) Such Buyer shall have duly executed and delivered to the Company an Investor
Collateral Certificate and issued an Investor Note to the Company in such
original principal amount as is set forth across from such Buyer’s name in
column (7) of the Schedule of Buyers, which shall be held by such Buyer as
Collateral for the obligations of the Company under the Series B-1 Note issued
to such Buyer hereunder.

 

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Series A-1 Cash Purchase Price (less, in the case of any Buyer, the amounts
withheld pursuant to Section 4(g)) for the Series A-1 Note being purchased by
such Buyer at the Closing by wire transfer of immediately available funds in
accordance with the Flow of Funds Letter.

 

(iii) Such Buyer shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.

 

(iv) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a) The obligation of each Buyer hereunder to purchase its Note at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i) The Company and MoviePass (as the case may be) shall have duly executed and
delivered to such Buyer each of the Transaction Documents to which it is a party
and the Company shall have duly executed and delivered to such Buyer (A) a
Series A-1 Note in such aggregate original principal amount as is set forth
across from such Buyer’s name in column (3) of the Schedule of Buyers as being
purchased by such Buyer at the Closing pursuant to this Agreement and (B) a
Series B-1 Note in such aggregate original principal amount as is set forth
across from such Buyer’s name in column (4) of the Schedule of Buyers as being
purchased by such Buyer at the Closing pursuant to this Agreement, in each case,
as being purchased by such Buyer at the Closing pursuant to this Agreement.

 



 33 

 

 

(ii) Such Buyer shall have received the opinions of Mitchell Silberberg & Knupp
LLP, the Company’s corporate counsel and Ellenoff Grossman & Schole, MoviePass’
corporate counsel, dated as of the Closing Date, addressed to the Buyers and the
Placement Agent, in the form acceptable to such Buyer.

 

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to such Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(iv) The Company shall have delivered to such Buyer (A) a certificate evidencing
the good standing of each of the Company and MoviePass issued by the Secretary
of State of Delaware, and (B) a certificate evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State of each of New York and California (as to the Company) and New York (as
to MoviePass), as of a date within ten (10) days of the Closing Date.

 

(v) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Delaware Secretary of State
within ten (10) days of the Closing Date.

 

(vi) MoviePass shall have delivered to such Buyer a certified copy of its
Certificate of Incorporation as certified by the Secretary of State (or
comparable office) of Delaware within ten (10) days of the Closing Date.

 

(vii) The Company and MoviePass shall have delivered to such Buyer a
certificate, in the form acceptable to such Buyer, executed by the Secretary of
the Company and MoviePass and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s and
MoviePass’ respective board of directors in a form reasonably acceptable to such
Buyer, (ii) the Certificate of Incorporation of the Company and MoviePass, and
(iii) the Bylaws of the Company and MoviePass, each as in effect at the Closing.

 

(viii) Each and every representation and warranty of the Company shall be true
and correct in all material respects (except for such representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Such Buyer shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by such Buyer in the form acceptable to such Buyer.

 



 34 

 

 

(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding on
the Closing Date immediately prior to the Closing.

 

(x) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

 

(xii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(xiii) Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(xiv) The Company shall have obtained approval of the Principal Market to list
or designate for quotation (as the case may be) the Conversion Shares.

 

(xv) MoviePass shall have executed and delivered to such Buyer a Guaranty in
favor of such Buyer.

 

(xvi) Within two (2) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer certified copies of requests
for copies of information on Form UCC-11, listing all effective financing
statements which name as debtor the Company or MoviePass and which are filed in
such office or offices as may be necessary or, in the opinion of the Buyers,
desirable to perfect the security interests purported to be created hereby,
together with copies of such financing statements, none of which, except as
otherwise agreed in writing by the Buyers, shall cover any of the Collateral (as
defined in the Series B-1 Notes), and the results of searches for any tax Lien
and judgment Lien filed against such Person or its property, which results,
except as otherwise agreed to in writing by the Buyers, shall not show any such
Liens.

 

(xvii) The Company shall have irrevocably directed each Buyer to hold such
Buyer’s Investor Note as Collateral for the obligations of the Company under the
Series B-1 Notes.

 

(xviii) In accordance with the terms of the Security Documents, the Company
shall have delivered to such Buyer appropriate financing statements on Form
UCC-1 to be duly filed in such office or offices as may be necessary or, in the
opinion of the Required Holders, desirable to perfect the security interests
purported to be created by each Security Document.

 



 35 

 

 

(xix) The Company shall have reimbursed Kelley Drye & Warren LLP for all
Transaction Expenses in accordance with the invoice of Kelley Drye & Warren LLP
delivered to the Company on or prior to the Closing Date.

 

(xx) Such Buyer shall have received a letter on the letterhead of the Company,
duly executed by the Chief Executive Officer of the Company, setting forth the
wire amounts of each Buyer and the wire transfer instructions of the Company
with respect to the Series A-1 Cash Purchase Price set forth in column (6) of
the Schedule of Buyers (the “Flow of Funds Letter”).

 

(xxi) The Company shall have duly executed and delivered to such Buyer voting
and lockup agreements, each in the form of Exhibit E hereof (the “Voting and
Lockup Agreement”), duly executed and delivered to such Buyer by the Company, on
one hand, and, in separate Voting and Lockup Agreements, on the other hand, each
stockholder listed on Schedule 7(a)(xxiii) (the “Principal Stockholders”),
representing approximately 31% of the outstanding Common Stock of the Company as
of the date hereof.

 

(xxii) MoviePass shall have waived (i) all rights to terminate the MoviePass SPA
and (ii) all conditions to the closing of the transactions contemplated by the
MoviePass SPA, in each case, other than with respect to the failure to obtain
the approval of the stockholders of the Company to the transactions contemplated
thereby if required by the rules of the Principal Market or applicable law.

 

(xxiii) The Company and its Subsidiaries shall have delivered to such Buyer such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.

 

8. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Notes shall be
applicable only to such Buyer providing such written notice, provided further
that no such termination shall affect any obligation of the Company under this
Agreement to reimburse such Buyer for the expenses described in Section 4(g)
above. Nothing contained in this Section 8 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.

 



 36 

 

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Severability; Maximum Payment Amounts. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Buyer, or collection by any Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
such Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 



 37 

 

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Buyer with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries, or any rights of or benefits to any Buyer or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its Subsidiaries and any Buyer, or any instruments any
Buyer received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable; provided that no such amendment shall be
effective to the extent that it (A) applies to less than all of the holders of
the Securities then outstanding or (solely vis-a-vis the other Notes)
disproportionately and adversely amends or modifies any term or condition of the
Notes (it being understood that any holder of November Notes, August Notes
and/or Exchange Warrants may receive consideration or benefits in its capacity
as a holder of November Notes, August Notes and/or Exchange Warrants without
impacting such proportionality determination hereunder) or (B) imposes any
financial obligation or liability on any Buyer without such Buyer’s prior
written consent (which may be granted or withheld in such Buyer’s sole
discretion). No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party, provided that the Required
Holders may waive any provision of this Agreement, and any waiver of any
provision of this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on all Buyers and holders of Securities, as
applicable, provided that no such waiver shall be effective to the extent that
it (1) applies to less than all of the holders of the Securities then
outstanding (unless a party gives a waiver as to itself only) or (2) imposes any
financial obligation or liability on any Buyer without such Buyer’s prior
written consent (which may be granted or withheld in such Buyer’s sole
discretion). As a material inducement for each Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (x) no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (y) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.
“Required Holders” means (I) Hudson Bay Master Fund Ltd., both prior to the
Closing and, thereafter, so long as it beneficially owns any of the Notes (or
any Convertible Securities issued in exchange therefore) or any Underlying
Securities and (II) after the Closing, so long as Hudson Bay Master Fund Ltd.
does not beneficially owns any of the Notes (or any Convertible Securities
issued in exchange therefore) or any Underlying Securities, holders of a
majority of the Underlying Securities as of such time (excluding any Underlying
Securities held by the Company or any of its Subsidiaries as of such time)
issued or issuable hereunder or pursuant to the Notes.

 



 38 

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:

 

If to the Company:

 

Helios and Matheson Analytics Inc.
Empire State Building

350 5th Avenue

New York, New York 10118
Telephone: (212) 979-8228
Attention: Chief Financial Officer
E-Mail: sbenson@hmny.com

 

With a copy (for informational purposes only) to:

 

Mitchell Silberberg & Knupp LLP
11377 W. Olympic Blvd.

Los Angeles, CA 90065
Telephone: (310) 312-3106
Facsimile: (310) 312-3100
Attention: Kevin Friedmann, Esq.
E-Mail: kxf@msk.com

 

If to the Transfer Agent:

 

Computershare
211 Quality Circle, Suite 210

College Station, TX 77845
Telephone: (502) 301-6102
Facsimile: (866) 519-2854
Attention: Jade Larimore
E-Mail: Jade.Larimore@computershare.com

 

If to a Buyer, to its address, e-mail address and facsimile number set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7540
Facsimile: (212) 808-7897
Attention: Michael A. Adelstein, Esq.
E-mail: madelstein@kelleydrye.com

 



 39 

 

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Kelley Drye & Warren LLP shall only be provided
copies of notices sent to Hudson Bay. Written confirmation of receipt (A) given
by the recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
e-mail containing the time, date, recipient facsimile number and, with respect
to each facsimile transmission, an image of the first page of such transmission
or (C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including, without limitation, by way of a
Fundamental Transaction (as defined in the Notes) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes). A Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(k). Notwithstanding
the foregoing, the Placement Agent shall be intended third party beneficiaries
of (i) the Company’s representations and warranties set forth in Section 3
hereof and (ii) each Buyer’s representations, warranties and agreements set
forth in Section 2 hereof.

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each holder of any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (C) any
disclosure properly made by such Buyer pursuant to Section 4(i), or (D) the
status of such Buyer or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief). To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 



 40 

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 9(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (A) the
Company has agreed in writing to pay such fees and expenses; (B) the Company
shall have failed promptly to assume the defense of such Indemnified Liability
and to employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days after bills are received or Indemnified
Liabilities are incurred.

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 



 41 

 

 

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for such Buyer (or its broker or other
financial representative) to effect short sales or similar transactions in the
future.

 

(m) Remedies. Each Buyer and in the event of assignment by Buyer of its rights
and obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law would inadequate
relief to the Buyers. The Company therefore agrees that the Buyers shall be
entitled to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security. The remedies provided in this Agreement and
the other Transaction Documents shall be cumulative and in addition to all other
remedies available under this Agreement and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief).

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Buyer exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents or any of the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

 



 42 

 

 

(p) Judgment Currency.

 

(i) If for the purpose of obtaining or enforcing judgment against the Company in
connection with this Agreement or any other Transaction Document in any court in
any jurisdiction it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 9(p) referred to as the
“Judgment Currency”) an amount due in US Dollars under this Agreement, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(1) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(2) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(p)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(ii) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 9(p)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.

 

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity, and the Company shall not assert any such
claim with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Buyers are not acting in concert or as a group, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer. Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents. The Company and each Buyer
confirms that each Buyer has independently participated with the Company and its
Subsidiaries in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. The use of a single agreement to
effectuate the purchase and sale of the Securities contemplated hereby was
solely in the control of the Company, not the action or decision of any Buyer,
and was done solely for the convenience of the Company and its Subsidiaries and
not because it was required or requested to do so by any Buyer. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and a
Buyer, solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 

(r) Performance Date. If the date by which any obligation under any of the
Transaction Documents must be performed occurs on a day other than a Business
Day, then the date by which such performance is required shall be the next
Business Day following such date.

 

[signature pages follow]

 



 43 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Theodore
Farnsworth     Name: Theodore Farnsworth     Title:   Chief Executive Officer

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

  BUYER, NOVEMBER BUYER AND AUGUST BUYER:       HUDSON BAY MASTER FUND LTD      
  By: /s/ George Antonopoulos        Name: George Antonopoulos     Title:
 Authorized Signatory         [   ]  Such Buyer hereby elects that the “Maximum
Percentage” (as defined in the Notes) shall be 4.99%.       [   ]  Such Buyer
hereby elects that the “Maximum Percentage” (as defined in the Notes) shall be
9.99%.

 



 

 

 

SCHEDULE OF BUYERS

 

(1)  (2)  (3)   (4)   (5)   (6)   (7)   (8) Buyer  Address and Facsimile Number 
Original Principal Amount of Series A-1
Notes  

Original Principal Amount of
Series B-1

Notes

   Purchase Price   Series A-1 Cash Purchase Price   Series B-1 Purchase Price
and Principal Amount of Investor Note   Legal Representative’s
Address and Facsimile Number                                  Hudson Bay Master
Fund Ltd. 

Please deliver any notices other than Pre-Notices to:

 

777 Third Avenue, 30th Floor
New York, NY 10017
Attention: Yoav Roth
Facsimile: (212) 571-1279
E-mail: investments@hudsonbaycapital.com
Residence: Cayman Islands

 

Please deliver any Pre-Notice to:

 

777 Third Ave., 30th Floor
New York, NY 10017
Facsimile: (646) 214-7946
Attention: Scott Black
General Counsel and Chief Compliance Officer

  $25,000,000   $35,000,000   $60,000,000   $25,000,000   $35,000,000   Kelley
Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7540
Facsimile: (212) 808-7897
Attention: Michael A. Adelstein, Esq.

 



 

 

